Exhibit 10.25 SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS This Separation Agreement and General Release of Claims (the “Agreement”) is made and entered into by Michael Griffith for himself and his spouse, if applicable, and their attorneys, heirs, dependents, beneficiaries, executors, administrators, successors, and assigns (collectively referred to in this Agreement as “Employee”) and inVentiv Health, Inc. (“inVentiv”), any parent, subsidiary, affiliate, successor, predecessor or otherwise related companies(collectively referred to in this Agreement as the “Company”). This Agreement supersedes all prior employment agreements or employment arrangements of any kind Employee may have entered into with the Company, other than Employee’s rights and obligations under the Enhanced Separation Agreement and General Release of Claims (the “Enhanced Agreement”) to which this Agreement is appended (if that agreement has been signed by Employee) and any obligations of Employee that survive the termination of Employee’s employment expressly or by necessary implication of the Severance and Non-Competition Agreement between Employee and the Company, dated as of May 10, 2014 (the “Severance Agreement”), including without limitation Employee’s non-disclosure, non-competition, non-solicitation, and intellectual property assignment obligations therein (all such obligations, together with Employee’s obligations under the Enhanced Agreement, the “Continuing Obligations”),a copy of which is attached hereto as Exhibit A. Notwithstanding Section 7(b) of the Severance Agreement, for purposes of this Agreement, “affiliate” and “Affiliated Company” shall not include any other portfolio companies of Thomas H. Lee Partners (or any future private equity parent of inVentiv) which are engaged in a different line of business than inVentiv and are affiliated with inVentiv solely as a result of such common ownership. This Agreement shall become effective as of the Effective Date as defined in Section ELEVEN below.In full and fair consideration of the agreements and conditions set forth below, the parties agree as follows: ONE:Termination from Employment.
